Case: 12-70036   Document: 00512478185     Page: 1   Date Filed: 12/20/2013




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                 No. 12-70036                     December 20, 2013
                                                                       Lyle W. Cayce
MANUEL GARZA,                                                               Clerk


                                           Petitioner - Appellant,

v.

WILLIAM STEPHENS, Director, Texas Department of Criminal Justice,
Correctional Institutions Division,

                                           Respondent - Appellee.


                Appeal from the United States District Court
                     for the Western District of Texas


Before JOLLY, ELROD, and GRAVES, Circuit Judges.
JENNIFER WALKER ELROD, Circuit Judge:
      In 2002, a Texas jury found Manuel Garza guilty of murdering San
Antonio Police Officer John Riojas, and the state trial court imposed a sentence
of death. The Texas Court of Criminal Appeals affirmed Garza’s conviction
and sentence on direct appeal and denied post-conviction relief.                  In an
exhaustive opinion, the district court denied Garza’s federal habeas petition
and denied him a certificate of appealability (“COA”). Garza now seeks a COA
so that he may pursue his Strickland ineffective-assistance-of-counsel claims
in this court. We conclude that reasonable jurists would not debate the district
court’s decision to deny habeas relief on Garza’s Strickland claims.                   We
therefore deny his request for a COA.
     Case: 12-70036       Document: 00512478185          Page: 2     Date Filed: 12/20/2013



                                       No. 12-70036
                                              I.
       On February 2, 2001, Officer Riojas stepped out of his marked police car
and approached Garza on a street in San Antonio, Texas. Officer Riojas asked
Garza for his name. Garza knew that several warrants for his arrest were
outstanding. When Officer Riojas asked Garza to place his hands on the police
car, Garza sprinted away, explaining later: “As I started running the cop was
telling me to stop. I just wanted to get away. I knew I was gonna go to jail and
I didn’t want that.” Officer Riojas gave chase, eventually catching up to and
physically engaging Garza. In the course of the altercation, Officer Riojas drew
his firearm, which Garza wrested away. Garza fired one shot, killing Officer
Riojas. Garza was arrested two days later.
       A grand jury indicted Garza on one count of capital murder for the
shooting death of Officer Riojas. 1 The state trial court appointed two attorneys
to represent Garza, Vincent Callahan as lead counsel and Edward Camara as
second chair. The guilt/innocence phase of the trial commenced in October
2002. After the jury returned a guilty verdict, the punishment phase ensued.
The jury answered affirmatively to the special issues submitted under Article
37.071 of the Texas Code of Criminal Procedure––i.e., the jury found that there
was a probability that Garza would commit criminal acts of violence
constituting a continuing threat to society and that the mitigating
circumstances were not sufficient to warrant a sentence of life instead of death.
Accordingly, the trial court imposed a sentence of death.
       The Texas Court of Criminal Appeals affirmed Garza’s conviction and
sentence on direct appeal. Garza v. State, No. 74,467, 2005 WL 395442 (Tex.
Crim. App. Feb. 16, 2005). Garza filed his first state application for a writ of


       1  A person commits capital murder in Texas when the person intentionally and
knowingly causes the death of a police officer who is acting in the lawful discharge of an
official duty and who the person knows is a police officer. Tex. Penal Code Ann. § 19.03(a)(1).
                                              2
    Case: 12-70036    Document: 00512478185     Page: 3   Date Filed: 12/20/2013



                                 No. 12-70036
habeas corpus in 2004. In 2008, after a hearing, the state habeas court issued
findings of fact and conclusions of law, recommending that the application be
denied. The Texas Court of Criminal Appeals adopted the state habeas court’s
findings and conclusions and denied habeas relief.        Ex Parte Garza, No.
70,797–01, 2008 WL 5245545 (Tex. Crim. App. Dec. 17, 2008). Garza filed his
original federal habeas petition in 2009. The district court granted a motion
to stay those proceedings to allow Garza to return to state court and exhaust
remedies based on new claims and evidence. The Texas Court of Criminal
Appeals dismissed the second state habeas application as an abuse of the writ.
Ex Parte Garza, No. 70,797–02, 2011 WL 4826968 (Tex. Crim. App. Oct. 12,
2011). Garza filed his amended federal habeas petition in 2012, which the
district court denied. Garza v. Thaler, 909 F. Supp. 2d 578, 691 (W.D. Tex.
2012). The district court also denied Garza a COA. Id. Garza now requests
a COA from this court.
                                       II.
      The AEDPA governs our consideration of Garza’s request for a COA.
Under the AEDPA, a state habeas petitioner must obtain a COA before he can
appeal the federal district court’s denial of habeas relief.          28 U.S.C.
§ 2253(c)(1)(A); see Miller–El v. Cockrell, 537 U.S. 322, 336 (2003) (describing
a COA as a “jurisdictional prerequisite” without which “federal courts of
appeals lack jurisdiction to rule on the merits of the appeals from habeas
petitioners”). A COA is warranted upon a “substantial showing of the denial
of a constitutional right.” § 2253(c)(2). A petitioner satisfies this standard if
“reasonable jurists would find the district court’s assessment of the
constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473,
484 (2000). To obtain a COA when the district court has denied relief on
procedural grounds, such as procedural default, a petitioner must show both a
debatable claim on the merits and that the district court’s procedural ruling is
                                       3
    Case: 12-70036    Document: 00512478185     Page: 4   Date Filed: 12/20/2013



                                 No. 12-70036
debatable. See id. at 484–85. The issue is “the debatability of the underlying
constitutional claim, not the resolution of the debate.” Miller–El, 537 U.S. at
342; see id. at 338 (“[A] claim can be debatable even though every jurist of
reason might agree, after the COA has been granted and the case has received
full consideration, that petitioner will not prevail.”). “This threshold inquiry
does not require full consideration of the factual or legal bases adduced in
support of the claims. In fact, the statute forbids it.” Id. at 336. In cases
involving the death penalty, “any doubts as to whether a COA should issue
must be resolved in [the petitioner’s] favor.” Hernandez v. Johnson, 213 F.3d
243, 248 (5th Cir. 2000).
      We evaluate the debatability of Garza’s constitutional claims against the
backdrop of the AEDPA’s highly deferential standard. Under the AEDPA, a
federal court may not grant habeas relief unless the petitioner has first
exhausted state remedies with respect to the claim at issue.          28 U.S.C.
§ 2254(b). To prevail, the habeas petitioner must prove that the state court’s
constitutional adjudication resulted in either “a decision that was contrary to,
or involved an unreasonable application of, clearly established Federal law, as
determined by the Supreme Court of the United States,” or “a decision that
was based on an unreasonable determination of the facts in light of the
evidence presented in the State court proceeding.” § 2254(d)(1)–(2). Clearly
established federal law is comprised of “the holdings, as opposed to the dicta,
of [the Supreme] Court’s decisions as of the time of the relevant state-court
decision.” Williams v. Taylor, 529 U.S. 362, 412 (2000). A state-court decision
is contrary to clearly established federal law when it “arrives at a conclusion
opposite to that reached by [the Supreme] Court on a question of law or if the
state court decides a case differently than [the Supreme] Court has on a set of
materially indistinguishable facts.” Id. at 413. A state-court decision fails the
“unreasonable application” prong if it “identifies the correct governing legal
                                       4
     Case: 12-70036      Document: 00512478185    Page: 5   Date Filed: 12/20/2013



                                   No. 12-70036
principle from [the Supreme] Court’s decisions but unreasonably applies that
principle to the facts of the prisoner’s case.” Id. When ruling on a petition for
a writ of habeas corpus, the federal district court must defer to the state court’s
factual findings, Moody v. Quarterman, 476 F.3d 260, 267–68 (5th Cir. 2007),
and consider only the record that was before the state court, Cullen v.
Pinholster, 131 S. Ct. 1388, 1398 (2011).
                                        III.
          In support of his application for a COA, Garza argues that he received
ineffective assistance of counsel because his trial counsel: (1) failed to submit
appropriate death penalty questions to the potential jurors during jury
selection; (2) failed to call an investigator as a witness and failed to introduce
hospital records at the guilt/innocence phase; and (3) failed to present
mitigating evidence at the punishment phase. Garza contends that reasonable
jurists would debate the correctness of the district court’s decision to deny
relief.    Below, we set forth the Strickland ineffective-assistance-of-counsel
standard. We then turn to Garza’s claims.
                                         A.
          To prevail on an ineffective-assistance-of-counsel claim, a defendant
must show, first, that counsel’s performance was deficient and, second, that
such deficient performance prejudiced the defense. Strickland v. Washington,
466 U.S. 668, 687 (1984) (denying relief to a habeas petitioner challenging a
death sentence). As a general matter, this two-pronged approach requires the
defendant to demonstrate that counsel’s errors were “so serious as to deprive
the defendant of a fair trial, a trial whose result is reliable.” Id. The defendant
must meet both prongs; otherwise, “it cannot be said that the conviction or
death sentence resulted from a breakdown in the adversary process that
renders the result unreliable.” Id.


                                         5
    Case: 12-70036    Document: 00512478185     Page: 6   Date Filed: 12/20/2013



                                 No. 12-70036
      The first Strickland prong requires the defendant to show that counsel’s
representation “fell below an objective standard of reasonableness.” Id. at 688.
Any such showing must overcome a “strong presumption” that the
representation did fall “within the wide range of reasonable professional
assistance.” Id. at 689. Under the second prong, when a death sentence is at
issue, “the question is whether there is a reasonable probability that, absent
the errors, the sentencer . . . would have concluded that the balance of
aggravating and mitigating circumstances did not warrant death.” Id. at 695.
“A reasonable probability is a probability sufficient to undermine confidence in
the outcome.” Id. at 694. The Supreme Court has recently pronounced that
the likelihood of a different outcome must be “substantial, not just
conceivable.” Harrington v. Richter, 131 S. Ct. 770, 791–92 (2011).
      Because this case arises under the AEDPA, Strickland is not the only
standard we must keep in mind. When a petitioner brings a Strickland claim
under the AEDPA, “[t]he pivotal question is whether the state court’s
application of the Strickland standard was unreasonable.” Richter, 131 S. Ct.
at 785. Both the Strickland standard and the AEDPA standard are “highly
deferential” and “when the two apply in tandem, review is doubly so.” Id. at
788 (internal quotation marks omitted). Therefore, even if Garza is able to
make out a Strickland claim, we may not grant a COA unless Garza is able to
show that, under the § 2254(d) standard, the district court’s denial of the
petition was “debatable or wrong.” See Slack, 529 U.S. at 484.
                                      B.
                                       1.
      In support of his claim that trial counsel in this case failed to ask
potential jurors about their views on the death penalty, Garza identifies in his
brief the general terms of the questions and answers at voir dire. Garza
observes that the jurors were asked questions regarding their views on, inter
                                       6
     Case: 12-70036       Document: 00512478185         Page: 7     Date Filed: 12/20/2013



                                       No. 12-70036
alia, (1) the death penalty, (2) hypothetical situations involving murder and
the death penalty, (3) mercy, (4) self-defense, (5), guns and gun ownership, (6)
jurors’ obligations to be fair and impartial, and (7) the definition of
“probability.” Garza asserts that trial counsel failed to determine whether the
jurors had “dogmatic views” on the death penalty as it might apply to Garza’s
case––i.e., a case in which an individual murders a police officer. Garza argues
that such views, if held, would call into question whether the jurors were truly
fair and impartial.       Garza further argues that trial counsel was deficient
because the “risk that such jurors may have been impaneled” could have been
“minimized” if trial counsel had asked further questions about the jurors’
specific views. The state argues that this claim is barred by procedural default.
The district court agreed and further concluded that Garza had not established
“cause” for the default. Garza, 909 F. Supp. 2d at 614, 624.
       A federal habeas claim is barred by procedural default when the state
court has rejected the claim pursuant to a state procedural rule that provides
an adequate basis for the decision, independent of the merits of the claim.
Hughes v. Quarterman, 530 F.3d 336, 341 (5th Cir. 2008) (citing Coleman v.
Thompson, 501 U.S. 722, 729–32 (1991)). Garza did not raise this claim in his
first state habeas application. Garza raised the claim for the first time in his
second state habeas application, which the Texas Court of Criminal Appeals
dismissed as an abuse of the writ. Our circuit has consistently held that such
a dismissal in Texas 2 is “an independent and adequate state ground for the



       2 Texas’s abuse-of-the-writ doctrine prohibits a defendant in a death penalty case from
bringing a subsequent application for a writ of habeas corpus unless the application contains
specific facts showing that: (1) the claim could not have been presented in the initial
application because the factual or legal basis for the claim was unavailable at the time the
initial application was filed; (2) no rational juror could have found the defendant guilty; or
(3) no rational juror would have answered the special issues in the state’s favor. Tex. Code
Crim. Proc. art. 11.071, § 5.
                                              7
     Case: 12-70036       Document: 00512478185         Page: 8    Date Filed: 12/20/2013



                                      No. 12-70036
purpose of imposing a procedural bar” in federal habeas cases. Hughes, 530
F.3d at 342 (collecting cases). Garza does not dispute the propriety of the
dismissal as an abuse of the writ. Accordingly, the district court’s decision that
Garza’s voir dire-based Strickland claim is procedurally barred is not
debatable. See Slack, 529 U.S. at 484–85.
       Federal review of the merits of a procedurally-barred claim is permitted,
however, where the petitioner is able to “‘demonstrate cause for the default
and actual prejudice as a result of the alleged violation of federal law.’” 3
Hughes, 530 F.3d at 341 (quoting Coleman, 501 U.S. at 735). The Supreme
Court recently expanded this “cause” exception in Martinez v. Ryan, 132 S. Ct.
1309 (2012), and Trevino v. Thaler, 133 S. Ct. 1911 (2013). Where, as in Texas,
the state procedural framework makes it highly unlikely that a defendant will
have a meaningful opportunity to raise on direct appeal a claim of ineffective
assistance at trial, a “‘procedural default will not bar a federal habeas court
from hearing a substantial claim of ineffective assistance at trial if, in the
initial-review collateral proceeding, . . . counsel in that proceeding was
ineffective.’” Id. at 1921 (quoting Martinez, 132 S. Ct. at 1320). Therefore, to
succeed in establishing cause, the petitioner must show (1) that his claim of
ineffective assistance of counsel at trial is “substantial”––i.e., “has some
merit”––and (2) that habeas counsel was ineffective in failing to present those
claims in his first state habeas proceeding. See Martinez, 132 S. Ct. at 1318.




       3 In addition, review on the merits is permitted if the petitioner can “‘demonstrate
that failure to consider the claim[] will result in a fundamental miscarriage of justice.’”
Hughes, 530 F.3d at 341 (quoting Coleman, 501 U.S. at 735). This exception is limited to
cases in which the petitioner can show that “a constitutional violation has probably resulted
in the conviction of one who is actually innocent.” Dretke v. Haley, 541 U.S. 386, 393 (2004)
(internal quotation marks omitted). Garza does not argue that he is actually innocent. We
therefore do not address this exception to procedural default.
                                             8
    Case: 12-70036     Document: 00512478185      Page: 9   Date Filed: 12/20/2013



                                  No. 12-70036
      The district court concluded that, under Martinez, there was no merit to
Garza’s claim and that therefore habeas counsel was not ineffective in failing
to raise the claim at the first state proceeding. Garza, 909 F. Supp. 2d at 624.
We agree.    Strickland requires both deficient performance and prejudice.
Garza utterly fails to satisfy Strickland’s second prong, relying solely on
speculation. Indeed, Garza does not even argue that, without the alleged
errors, there is a reasonable probability that the jury would not have answered
the special issues in the state’s favor. Instead, Garza argues that, because
Callahan did not ask what the jurors would do in a case exactly like this one,
the jurors may not have been fair and impartial. Garza therefore fails to
establish that he suffered prejudice as a result of trial counsel’s alleged error.
      Moreover, Garza cites no authority, and we have found none, that would
require a defense attorney to ask specific questions at voir dire. Although a
complete failure to inquire into the jurors’ views on the death penalty in a
capital case might be unreasonable, trial counsel did in fact ask some questions
dealing with the death penalty.       Garza’s claim of ineffectiveness is also
undercut by his failure to provide any information about the jurors’ answers to
the questions posed in the written juror questionnaires and during voir dire
examination by the prosecution. As the district court noted, “the prosecuting
attorneys asked each of the[] venire members extensive questions regarding
their views on the death penalty and made numerous references to the venire
members’ juror questionnaire answers.” Garza, 909 F. Supp. 2d at 616. We
must consider the full scope of the questions asked and answers given at voir
dire to meaningfully evaluate the adequacy of trial counsel’s attempts to
identify juror bias. Because Garza cannot overcome the “strong presumption”
that trial counsel’s representation fell “within the wide range of reasonable
professional assistance,” see Strickland, 466 U.S. at 689, his claim of ineffective
assistance has no merit. Accordingly, Garza has failed to demonstrate, under
                                        9
    Case: 12-70036    Document: 00512478185      Page: 10    Date Filed: 12/20/2013



                                  No. 12-70036
Trevino and Martinez, “cause” for the procedural default. This claim is not
COA-worthy.
                                        2.
      In his second claim, Garza alleges that trial counsel’s failure to introduce
two pieces of evidence––prior inconsistent statements made by one of the
state’s witnesses and medical records allegedly supporting the theory that
Garza acted in self-defense––amounted to a Strickland violation. The district
court denied this claim, concluding that Garza failed to meet the heavy
Strickland/AEDPA burden. Garza, 909 F. Supp. 2d at 653, 655–56.
      Garza’s claim that trial counsel rendered ineffective assistance by failing
to introduce inconsistent statements made by a state’s witness is grounded in
the testimony offered by Erica Henderson.         Henderson testified on direct
examination at trial that she had seen the altercation between Garza and
Riojas; that Garza had possession of the gun; that she saw and heard the
gunshot; and that Riojas’s hands were nowhere near the gun when the shot
was fired. On cross-examination Henderson admitted that she had previously
stated to a defense investigator, Jeff Mitchell, that the altercation, as well as
the gunshot, might have been “an accident.” Garza now argues that trial
counsel should have introduced the testimony of Mitchell for the purpose of
impeaching Henderson.       Garza also argues that certain medical records
indicate that he “t[ook] a beating, lending validity to his claim of self defense.”
Garza contends that trial counsel’s failure to introduce these two pieces of
evidence at the guilt/innocence phase amounted to ineffective assistance of
counsel.
      The state habeas court concluded that, because Henderson admitted to
the prior inconsistent statement, the defense would not have been permitted
to introduce extrinsic evidence of that statement under the Texas Rules of
Evidence. Similarly, the state habeas court concluded that the medical records
                                        10
    Case: 12-70036     Document: 00512478185       Page: 11    Date Filed: 12/20/2013



                                    No. 12-70036
would have been inadmissible under the Texas Rules of Evidence because
nothing in the records reflected that any injuries were caused by the victim.
In denying relief, the state habeas court reasoned that counsel cannot be
ineffective for failing to attempt to introduce inadmissible evidence.            The
federal district below dismissed the claim on similar grounds. Garza, 909 F.
Supp. 2d at 654.
      “The Supreme Court has ‘repeatedly held that a state court’s
interpretation of state law . . . binds a federal court sitting in habeas corpus.’”
Paredes v. Quarterman, 574 F.3d 281, 291 (5th Cir. 2009) (quoting Bradshaw
v. Richey, 546 U.S. 74, 76 (2005)). The Texas habeas court’s interpretation of
Texas evidentiary rules is therefore binding in this case. We will not disturb
the state habeas court’s conclusion that trial counsel’s failure to attempt to
introduce inadmissible evidence did not amount to deficient performance. See
Paredes, 574 F.3d at 291 (“[C]ounsel did not act deficiently by failing to raise a
meritless objection.”). We also observe that the failure to make a meritless
attempt at introducing evidence could not have prejudiced Garza because the
evidence ultimately would not have been introduced. 4 See id. at 291 n.13.
      Regarding the medical records, Garza does not provide any specific facts
as to why such records would have changed the outcome, given the other,
overwhelming evidence that Garza did not act in self-defense. Garza’s own
confessions, which were admitted into evidence, reveal that he did not act to
protect himself against unlawful force, but instead to avoid being sent to jail.
Garza took the gun out of Officer Riojas’s hands and pulled the trigger because
he “wanted to get away.” Furthermore, evidence of Garza having been involved
in an altercation, which is precisely what Garza contends the medical records



      4  Moreover, the record reflects that the witness was in fact confronted with the
inconsistent statement on cross-examination.
                                          11
   Case: 12-70036    Document: 00512478185      Page: 12   Date Filed: 12/20/2013



                                 No. 12-70036
would have shown, was already in the record. For example, a witness testified
at trial that Garza said he had been in a fight and that Garza had bruises on
his neck.   We therefore conclude that the state habeas court’s Strickland
adjudication was not the result of an unreasonable application of federal law
or based on an unreasonable determination of the facts. See § 2254(d)(1)–(2).
Jurists of reason would not debate the district court’s denial of relief on this
second claim. See Slack, 529 U.S. at 484.
                                       3.
      Garza alleges in his final claim that trial counsel failed to adequately
develop mitigating evidence. Garza alleges that he was severely abused and
neglected during his childhood; that he never lived in a stable household; that
his family taught him to lead a life filled with drugs and crime; and that he
suffers from a host of psychological problems related to fetal alcohol syndrome.
Garza argues that trial counsel rendered ineffective assistance by failing to
adequately investigate these problems and incidents and failing to present
such evidence to the jury at the punishment phase. As the district court
observed, the argument relating to fetal alcohol syndrome was raised for the
first time in the second state habeas application, which the Texas Court of
Criminal Appeals dismissed as an abuse of the writ. Garza, 909 F. Supp. 2d
at 633–34. Because, in the proceedings below, the state failed to request
dismissal as to the fetal-alcohol-syndrome argument on procedural grounds,
the district court assessed that argument de novo. Id. at 634. We first address
the exhausted aspect of the mitigating-evidence claim and then turn to the
unexhausted fetal-alcohol-syndrome aspect of the claim.
      During the punishment phase of Garza’s trial, trial counsel called three
witnesses on Garza’s behalf: Garza’s uncle, mother, and sister.            These
witnesses testified to the prevalence of crime in Garza’s family; to the
instability of Garza’s household; to the physical abusiveness of Garza’s father;
                                      12
   Case: 12-70036    Document: 00512478185      Page: 13   Date Filed: 12/20/2013



                                 No. 12-70036
to the sexual abusiveness of Garza’s father; and to Garza’s behavioral problems
in his youth. The witnesses also described Garza’s mother favorably, testifying
that she was a caring woman who loved her son. Furthermore, the witnesses
offered their opinions that Garza would not pose a continuing danger to society.
Garza’s Texas Youth Commission (“TYC”) file, detailing his background and
the criminal history of his youth, was also admitted. The TYC file included
three separate psychological evaluations, which were performed in 1996, 1997,
and 1998 following convictions for robbery, burglary, and drug crimes. Dr. Ben
Ferguson’s evaluation concluded that Garza was “negative towards authority,”
had “difficulty internalizing society’s values,” and was “impulsive,” and that
Garza’s gang membership was a contributing force behind his anti-social
behavior.
      In support of his claim that trial counsel failed to adequately investigate
his background, Garza argues that trial counsel should have called a different
uncle, Raul Gonzales, to testify. Gonzales testified at the first state habeas
hearing. There, Gonzales reiterated many of the same facts and opinions that
the punishment-phase witnesses had discussed––e.g., that Garza had suffered
a life of abuse, crime, and drugs. The state habeas court concluded that this
testimony was merely cumulative of the testimony offered at the punishment
phase and that therefore trial counsel’s failure to introduce this evidence did
not render his assistance defective.
      Garza also argues that trial counsel should have called an expert. In
support, Garza points to the expert testimony of Dr. Jack Ferrell, which was
also offered at the first habeas hearing. Ferrell, who was engaged by the
defense to perform a mental health evaluation of Garza prior to Garza’s trial,
testified at the habeas hearing that he would have testified at the punishment
phase that Garza did not pose a risk of future dangerousness. But he also
testified that, prior to the trial, he had “concerns” about testifying to the
                                       13
    Case: 12-70036      Document: 00512478185        Page: 14    Date Filed: 12/20/2013



                                    No. 12-70036
absence of future dangerousness after reviewing some of the documents
provided to him by trial counsel. 5 Furthermore, Ferrell admitted at the habeas
hearing that he was unaware that Garza had been convicted previously for the
unlawful possession of a weapon and that he did not remember anything about
a burglary offense in which Garza used a screwdriver as a weapon. Had Ferrell
known about these incidents, he testified, he would have factored them into
his analysis of future dangerousness. Ferrell testified that he had reviewed
only a few documents pertaining to Garza’s background and performed only a
brief, limited clinical evaluation of Garza for the purpose of ascertaining
Garza’s mental status.
      Dr. Kate Allen also testified at the habeas hearing to what she could
have offered at trial. Allen admitted that future dangerousness was beyond
the scope of her expertise. Allen did testify, though, to Garza’s non-violent
nature, identifying Garza as “passive” and as one who was “not a confronter.”
Allen based her testimony on an analysis of a set of “risk” factors––i.e.,
behavioral factors that show a propensity for future violence––and “protective”
factors––i.e., behavioral factors that show a propensity for non-violence. Yet,
in spite of her general conclusion that Garza was non-violent, Allen admitted
that Garza displayed more risk factors than protective factors. Moreover, on
cross-examination, Allen admitted that she did not take into account, for
example, Garza’s truancy, use of a screwdriver in the prior burglary offense,
automobile theft, drug abuse, juvenile fighting, and gang membership. Allen
never actually met with Garza.




      5  This comports with Callahan’s testimony. Callahan testified at the first habeas
proceeding that he had asked Ferrell to prepare a mental health evaluation. Callahan
further testified that he had decided not to call Ferrell at the punishment phase because
Ferrell had indicated to him that he would testify that Garza was a “future danger.”
                                           14
   Case: 12-70036     Document: 00512478185     Page: 15   Date Filed: 12/20/2013



                                 No. 12-70036
      The state habeas court concluded that the decision to not call an expert
at trial was a reasonable tactical decision because the damaging nature of the
testimony far outweighed any benefit that might have inured to Garza. The
court observed that the testimony actually supported a finding that Garza
would engage in future violent acts. Moreover, the court pointed out that the
experts at the habeas hearing ignored certain evidence, such as the prior
weapons offenses, and––in the court’s view––unjustifiably discounted certain
evidence, such as past drug use and gang membership. This, in addition to the
experts’ admitted limited reviews of documents and interactions with Garza,
undermined the credibility of the testimony, according to the state habeas
court. The court accepted trial counsel’s judgment that the three witnesses
who did testify at the punishment phase were best positioned to explain
Garza’s background and invoke sympathy for and humanize Garza. Such a
judgment was not, in the court’s view, anything but reasonable. The state
habeas court also concluded that, in light of its criticisms, the “net effect” of
this testimony would not have changed the outcome of the case.
      The question in assessing an ineffectiveness claim that relies on a failure
to develop mitigating evidence is whether “the investigation supporting
counsel’s decision not to introduce mitigating evidence of [petitioner’s]
background was itself reasonable.” Wiggins v. Smith, 539 U.S. 510, 523 (2003).
The Supreme Court has further explained:
      [S]trategic choices made after thorough investigation of law and
      facts relevant to plausible options are virtually unchallengeable;
      and strategic choices made after less than complete investigation
      are reasonable precisely to the extent that reasonable professional
      judgments support the limitations on investigation. In other
      words, counsel has a duty to make reasonable investigations or to
      make a reasonable decision that makes particular investigations
      unnecessary. In any ineffectiveness case, a particular decision not
      to investigate must be directly assessed for reasonableness in all

                                       15
   Case: 12-70036     Document: 00512478185      Page: 16   Date Filed: 12/20/2013



                                  No. 12-70036
       the circumstances, applying a heavy measure of deference to
       counsel’s judgments.
Id. (internal quotation marks omitted). Defense counsel is not required to
“pursue an investigation that would be fruitless, much less one that might be
harmful to the defense.” Richter, 131 S. Ct. at 789–90. Moreover, counsel is
“entitled to formulate a strategy that was reasonable at the time and to balance
limited resources in accord with effective trial tactics and strategies.” Id. at
789. On habeas review, we consider the state court’s application of these legal
principles under the deferential AEDPA standard. See § 2254(d); see also
Slack, 529 U.S. at 484.
       We conclude that Garza has not met his burden to show that the state
habeas court’s conclusion on this claim amounted to an unreasonable
application of Strickland or an unreasonable determination of the evidence.
See § 2254(d)(1)–(2). As an initial matter, the state habeas court deemed the
testimony of Gonzales to be cumulative, a not unreasonable assessment in light
of the facts in the record. See § 2254(d)(2). Trial counsel elicited the same sort
of information––the abuse, neglect, and criminal atmosphere that permeated
Garza’s youth––from the three witnesses at the punishment phase of the trial,
and Garza does not explain how Gonzales’s testimony would have benefited his
case. Furthermore, the state habeas court’s conclusion that trial counsel was
justified in not calling Ferrell, given Ferrell’s apparent concerns over the
future dangerousness issue, was not unreasonable. In any event, Garza does
not contend that trial counsel’s investigation with respect to Ferrell was
deficient; instead Garza challenges trial counsel’s failure to call Ferrell. Such
a “strategic choice” is “virtually unchallengeable.” See Wiggins, 539 U.S. at
521.
       Trial counsel’s failure to investigate and develop the type of evidence
presented by Allen also does not warrant a COA. The record reflects that trial

                                       16
    Case: 12-70036       Document: 00512478185         Page: 17     Date Filed: 12/20/2013



                                      No. 12-70036
counsel did consult with a mental health specialist (Ferrell) and did consult
with Garza’s family members, who described Garza’s troubled background and
childhood at the punishment phase. Indeed, Callahan testified that he had
spoken with five members of Garza’s family prior to the punishment phase of
the trial and that the three witnesses at the punishment phase testified to
everything he had heard from those family members. In addition, Camara
testified that the defense’s mitigation specialist, Ann Mathews, had
interviewed the three witnesses who testified at the punishment phase and
had related to trial counsel the information gathered in those interviews. Trial
counsel’s investigation was focused on Garza’s youth and family history, and
the strategy that trial counsel employed was designed to illuminate Garza’s
troubled background and evoke sympathy. Moreover, the state habeas court
expressed serious doubts concerning the credibility of Allen’s testimony, which
undermined Garza’s Strickland claim in the court’s view. For purposes of
habeas review, we thus defer to the state habeas court’s determination that
trial counsel’s investigation was the product of “reasonable professional
judgments,” especially in light of the “heavy measure of deference” owed to trial
counsel’s judgments, see Wiggins, 539 U.S. at 521–22, despite the decision to
not further inquire with or call an expert. Thus, we cannot say that the state
habeas court’s assessment of trial counsel’s decisions regarding mitigating
evidence was the result of an unreasonable application of Strickland or an
unreasonable determination of the facts. See § 2254(d)(1)–(2). Accordingly,
the district court’s denial of this claim is not a debatable disposition. 6 See
Slack, 529 U.S. at 484.


       6 We note that Garza points out in his brief that lead counsel was appointed only
months prior to the trial. Garza’s position on the mitigating-evidence claim, however, is
centered not on how much time trial counsel spent on these matters, but on what trial counsel
did or did not do. In any event, we conclude that Garza has not met his burden under § 2254,
given the investigation in which trial counsel engaged.
                                             17
    Case: 12-70036    Document: 00512478185      Page: 18   Date Filed: 12/20/2013



                                  No. 12-70036
      As noted above, Garza’s ineffective-assistance-of-counsel claim in his
second state habeas application contained a new argument based on fetal
alcohol syndrome. The district court reviewed this claim de novo because the
state failed to request dismissal on procedural grounds. The state now argues
that the claim is barred by procedural default. Even assuming arguendo that
the claim is not barred, however, we conclude that the district court was correct
in dismissing the claims as meritless upon de novo review. See Fisher v. Texas,
169 F.3d 295, 301–02 (5th Cir. 1999) (declining to exercise the court’s discretion
to apply a procedural bar in a habeas case in which the state failed to raise the
defense before the district court).
      Garza contends that trial counsel was ineffective in not investigating and
introducing evidence of his possible fetal alcohol syndrome. But, as the district
court observed, Garza fails to provide evidence that the underlying facts
concerning such a syndrome were made known to trial counsel. Trial counsel
had no leads to that effect.     None of the family members mentioned the
mother’s alcohol or drug abuse to trial counsel; in fact, the witnesses spoke
favorably of her at the punishment phase. Furthermore, such evidence was
neither located in the TYC file, which contained three separate psychological
evaluations of Garza, nor provided by Ferrell at any time. Given trial counsel’s
investigation, and the lack of any evidence regarding the mother’s substance
use, it was entirely reasonable to not investigate the possible effects of fetal
alcohol syndrome.       Accordingly, Garza cannot overcome the “strong
presumption” that trial counsel’s representation on this front fell within the
“wide range of reasonable professional assistance.” See Strickland, 466 U.S.
at 689.
      Garza’s request for a COA is DENIED.




                                       18